There are two reasons why I dissent.
1. The majority opinion is based on the rule that the former owners were "in no manner obligated to pay the taxes" assessed against their land. While it is true that ad valorem taxes assessed against land are not debts in the sense that a personal judgment may be recovered by the state or one of its municipal subdivisions against the owner, and consequently the owner is under no legal obligation to pay the taxes (City of Sapulpa v. Land, 101 Okla. 22, 223 P. 640), and the state must collect the taxes by sale of the property, yet there is a moral
obligation resting upon the owner to pay his taxes. This moral obligation is owed to the state and its municipal subdivisions to the end that the essential functions of government may be carried on. And it is owed to the other property owners to the end that they shall not be compelled to discharge more than their just share of the tax burden by helping to make up the deficit caused by the failure of other owners to carry out their moral obligation to pay their taxes. The present case fairly illustrates what I mean. The taxes assessed against the three lots involved in this case, and for which they were sold at the resale, amounted to $626.69. This tax liability was, under the majority opinion, extinguished by receipt of $174.55, leaving a deficit of $452.14, which must be made up by all the owners of taxable property in the city, county, and school district — the three municipalities affected. The former owners acquired the lots, after the resale, freed from this deficit.
The majority opinion cites no case, and I have found none, dealing with the precise question before us. We are free to announce a rule that will be in the public interest and will encourage owners to pay their taxes and discourage their failure to do so. The majority opinion will have the opposite effect. It is contrary to the philosophy underlying our decisions, cited in the majority opinion, and particularly the statement in Burnett v. Cole, 193 Okla. 25, 140 P.2d 1012, that "a person on whom the original duty to pay the taxes rested may not profit by his own neglect even by purchasing from a stranger who has purchased at the tax sale." It is reasonable to assume that the former owners here profited by letting their lots be sold and by then re-acquiring them from the tax purchaser. It would be but a slight extension of the rule referred to in the majority opinion, intended for the protection of cotenants, mortgagors and other third persons to whom the owner owes a moral or legal obligation, to hold that when the former owner, who owed a moral obligation to pay his taxes, re-acquires the property after it has been sold for taxes, the lien for the unpaid portion is restored in favor of the state or its municipal subdivisions just as the former status is restored in favor of individuals to whom the owner owed a moral or legal obligation to pay the taxes. The public policy in favor of private individuals is based upon court decisions, and I think it should be slightly extended by a decision in the present case. It covers moral as well as legal
obligations. If the owner will not be permitted to strengthen his title against private individuals, by acquiring the property directly or indirectly through the tax sale, I see no reason why he should be permitted to strengthen his title *Page 580 
against the state by so re-acquiring the property. Public rights should not be inferior to private rights.
The rule followed by the majority opinion will be subject to easy abuse. It will tend to encourage collusion with the hope that the collusion will not be detected, and it will be difficult for the public officers to establish the collusion. While this one deficit will not seriously embarrass the three municipalities affected, yet the majority opinion constitutes an opening wedge and points the way for others desiring to avoid paying their taxes, and desiring to still retain their property, to do so, and they may be expected to avail themselves of the opportunity, and the municipalities are likely to be financially embarrassed by the rule approved in the majority opinion.
While the rule I suggest would constitute a slight restraint on the free alienability of the land, yet it would do so no more than the rule forbidding the reacquisition of the land by fiduciaries to which we are committed and which is approved by the majority opinion, and the slight harm done the public good by the restraint would be far outweighed by the public good which would result from the enforcement of the proposed rule.
2. Unfortunately, the stipulation on which the judgment appealed from was rendered does not cover several matters that a court should want to know about. What were the relations, if any, between the purchaser at the resale and the former owners? How soon after the resale did the former owners re-acquire the lots? What was the consideration paid by the former owners for the lots when they were re-acquired? What was the value of the lots? These questions being unanswered in the record, I think the least that should be done is to send the case back for another trial. The county attorney should not be permitted to stipulate away the rights of the municipalities by an inadequate stipulation — a conclusion — that the purchaser at the resale did not make the purchase at the request or for the benefit of the former owners, but the court should be advised of the facts in detail before making a decision affecting the public interest. The county attorney should have no more right to so stipulate away the rights of the municipalities than public officers should have to waive the statute of limitations by not pleading it, which we have said cannot be done. Nordman v. School District, 190 Okla. 135, 121 P.2d 290.
In American Exchange Corporation v. Lowry, 178 Okla. 433,63 P.2d 71, the applicable rule is stated as follows:
"We frown with disapproval, however, upon any act on the part of an officer of a political subdivision of state which is tantamount to a voluntary confession of judgment, or which may aid or facilitate such a litigant in procuring a judgment without having the entire matter involved in the suit clearlybrought to the attention of the court by having the issues before the court properly joined."
(Italics mine.)